DETAILED ACTION
	This Office action is based on the amendments filed March 2, 2021 and April 13, 2021 for application 16/353,040.  Claims 1-3, 8, and 10 have been amended, claims 4, 6, and 7 have been cancelled, and claims 14-22 are newly presented; claims 1-3, 5, and 8-22 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Paul Ticer on July 15, 2021.

The claims have been amended as follows: 

Claim 1, line 8:	--“with an integral maxillary component and a mandibular component, the maxillary component and”--

Claim 1, lines 50-51:	--“f) an anterior airway space adapted to extend from canine to canine in the anterior region of the device is large enough to create and enhance greater active and passive airflow,”--

Claim 16, line 1:	“The device of claim [[16]] 14, wherein said desired shape”--

Claim 17, line 21:	--“defines the upper bleaching cavity and the lower bleaching cavity, respectively,”--

and the lower occlusal surface including a lower channel ;”--

Claim 20, lines 13-14:	--“d)	upper and lower sacrificial bleaching strips having a size and shape configured to define an upper bleaching cavity and a lower bleaching cavity in the upper channel and the lower channel, respectively;”--

Claim 20, line 19:	--“of the end user’s mouth, wherein the upper and lower sacrificial bleaching strips will form the upper and lower bleaching cavities, respectively;”--

Claim 20, line 20:	--“cooling the mouth guard down such that the mouth guard hardens to a substantially rigid form; and”--

Claim 21, line 2:	--“applying, by the end user, suction and pressure to the mouth guard with the tongue, lips, and”--

Allowable Subject Matter
Claims 1-3, 5, and 8-22 are allowed.  The following is an examiner’s statement of reasons for allowance:
Claims 1, 14, and 17 are allowed because the prior art fails to disclose, either singly or in combination, the claimed jaw joint therapeutic teeth whitening and protective device comprising a U-shaped base having a maxillary component, a mandibular component, and an occlusal impact chamber, wherein the maxillary component includes labial, buccal, and lingual walls projecting upwardly from the base forming a maxillary channel, wherein the mandibular component includes labial, buccal, and lingual walls projecting downwardly from the base 
Claims 2, 3, 5, 8, 9-13, 15, 16, 18, and 19 are allowed for depending from allowed claims 1, 14 or 17.
Claim 20 is allowed because the prior art fails to disclose, either singly or in combination, the claimed method of forming a mouth guard in-situ comprising the steps of providing a mouth guard comprising a U-shaped base, a maxillary component including labial, buccal, and lingual walls extending upwardly from the base, a mandibular component including labial, buccal, and lingual walls extending downwardly from the base, and upper and lower bleaching strips, heating the mouth guard in hot water to a temperature greater than body temperature but less than or equal to about 100°C, placing the mouth guard in a user’s mouth after heating, biting down on the mouth guard after placing the mouth guard in the mouth thereby making teeth impressions, cooling the mouth guard down such that the mouth guard hardens to a substantially rigid form, and removing the upper and lower bleaching strips from upper and lower bleaching cavities in combination with the other claimed limitations.
Claims 21 and 22 are allowed for depending from allowed claim 20.

The closest prior art of record is Williams (5,636,379) which discloses a jaw joint therapeutic protective device comprising a U-shaped base having maxillary and mandibular 
Bardach discloses a teeth whitening and protective device comprising blanks (18) comprising the same material as the carrier (10) which deforms on heating to approximately 100°C, wherein the blanks maintain the shape of previously formed insets (15) during a fitting procedure (Figs. 1-4; column 6, lines 23-50; column 7, lines 17-29, 51-57, & 63-67; column 11, lines 9-12).  However, Bardach fails to teach that the blanks are configured to form a cavity during the fitting procedure or that the blanks comprise a material will soften less than the buccal and labial walls of the device.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        7/15/2021